Citation Nr: 0941008	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-29 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical muscle 
spasms, to include as secondary to service-connected lumbar 
paravertebral muscle fibromyositis (LPMF).

2.  Entitlement to service connection for lumbosacral 
degenerative disc disease (DDD), to include as secondary to 
service-connected LPMF.

3.  Entitlement to service connection for bilateral lower 
extremity radiculopathy at L5-S1, to include as secondary to 
service-connected LPMF.

4.  Entitlement to service connection for osteoarthritis, to 
include as secondary to service-connected LPMF.

5.  Entitlement to service connection for carpal tunnel 
syndrome (CTS), to include as secondary to service-connected 
LPMF.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's 
claims.  The appellant submitted a notice of disagreement in 
April 2006 and timely perfected his appeal in September 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.



Initially, the Board notes that the appellant has not been 
provided notice of VA's duties to notify and assist him, 
compliant with the Veterans Claims Assistance Act of 2000 
(VCAA) and the holding set forth in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), with regard to his claim 
of entitlement to service connection for bilateral lower 
extremity radiculopathy at L5-S1, to include as secondary to 
service-connected LPMF.  

It also does not appear that the RO attempted to obtain the 
Social Security Administration (SSA) records used in the 
appellant's disability determination.  During his June 2007 
VA spine examination, the appellant indicated that he was 
receiving SSA benefits for his back pain.  Pursuant to Littke 
v. Derwinski, 1 Vet. App. 90 (1990), the RO should obtain all 
records associated with such determination.

After providing the appellant with proper VCAA notice and 
obtaining any available SSA records, the RO/AMC should 
schedule the appellant for a VA spine examination.  The Board 
notes that the appellant was afforded a VA spine examination 
in June 2004, which concluded that his bilateral lower 
extremity radiculopathy was not likely related to his 
service-connected LPMF.  The VA examiner based this opinion 
on the premise that only after the appellant's 1998 
intercurrent injury to his low back did he begin to complain 
of radiculopathy.  The Board finds this conclusion to be 
unsupported by the evidence of record.  A VA examination 
dated in June 1973, noted the appellant's complaints of 
radiating pain into the lower extremities.  Further, the 
appellant should also be afforded opinions as to whether his 
current cervical muscle spasms and lumbosacral DDD are either 
the direct result of service or secondary to his service-
connected LPMF.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the 
Board may consider only independent medical evidence to 
support its findings.  The Court went on to say that, if the 
medical evidence of record is insufficient, the Board is free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
above, the appellant's claims must be remanded for another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the 
appellant with notice of VA's duties to 
notify and assist him with regard to 
his secondary service connection claim 
for bilateral lower extremity 
radiculopathy, compliant with the VCAA 
and the holding set forth in Dingess, 
supra.

2.  The RO/AMC should contact the SSA 
to obtain copies of any records 
associated with the appellant's claim 
for SSA disability benefits.  Any 
response received from the SSA should 
be associated with the appellant's 
claims file.

3.  After obtaining any available 
evidence from the appellant and from 
the SSA, the appellant's should be 
scheduled for a new VA spine 
examination with an appropriate expert.  
The VA examiner should thoroughly 
review the appellant's claims file and 
a copy of this REMAND and note this has 
been accomplished in the examination 
report.  The VA examiner should 
determine the nature and etiology of 
the appellant's currently diagnosed 
cervical muscle spasms, lumbosacral DDD 
and bilateral lower extremity 
radiculopathy.  Specifically, the VA 
examiner should state whether it is at 
least as likely as not that each of the 
aforementioned conditions are either 
(a) the direct result of the 
appellant's time in active military 
service and/or (b) the result of his 
service-connected LPMF.
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
these issues should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


